DETAILED ACTION

This office action is in response to application 16/647,659 filed on 3/16/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 3/16/2020 has been entered.
The specification and claims 5-6, 8-11, 13-15 and 17-18 have been amended.
Claim 19 has been cancelled.
Claims 1-18 have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: realm management unit in claims 1-7, and 9-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the realm management unit" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-17 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Parker et al. (GB 2539433 A).
With respect to claim 1, Parker teaches of an apparatus comprising: processing circuitry to perform data processing in response to one or more software processes (fig. 1-2; page 5, lines 10-13, page 6, lines 25-28; where the CPUs and GPU execute instructions from any of the processes);
a realm management unit to manage ownership of a plurality of memory regions of a first memory (fig. 2; page 5, line 23-page 6, line 13; where the blind hypervisor controls which portions of the address space they can access and the bus masters include several circuits for processing the instructions),

memory access circuitry to enforce ownership rights for the plurality of memory regions of the first memory, the owner realm of the given memory region having a right to exclude other realms from accessing data stored within the given memory region (page 7, lines 25-page 8, line 3; where an owner BD has the exclusive right to control access to the page); 
wherein the realm management unit is configured to control transitions of the memory regions between a plurality of region states (fig. 2; page 8, lines 5-26; where the pages can be in one of multiple states), the plurality of region states comprising at least:
an invalid state in which the memory region is allowed to be reallocated to a different owner realm (page 8, line 20; where the page is not yet owned);
a valid state in which the memory region is allocated to an owner realm, accessible to that owner realm, and prevented from being reallocated to a different owner realm (page 7, lines 25-33, page 8, line 23, page 19, lines 20-23; where the state is valid and a BD can’t obtain ownership of a page without overwriting its contents, and the permissions don’t allow other BDs access while it is validly owned by the BD),
wherein for a memory region to transition from the invalid state to the valid state, the realm management unit is configured to require that a scrubbing process is performed to set each storage location of that memory region to a value uncorrelated with a previous value stored 
a scrub-commit state in which the memory region is allocated to an owner realm, inaccessible to that owner realm until the scrubbing process has been performed for the memory region, and prevented from being reallocated to a different owner realm (fig. 6-7; page 8, lines 21-22, page 19, line 19-page 21 line 15, page 22 line 14-page 23, line 15; where a page is in the ‘claiming’ state, where the page is zeroed 64 bytes at a time (scrubbed) and once complete the page is valid and the owner can set its attributes.  The overwriting process must complete in order to process an ownership request).
With respect to claim 16, Parker teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 17, Parker teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Parker also teaches of a non-transitory storage medium storing a computer program for controlling a host data processing apparatus to provide an instruction execution environment (page 5, line 30-page 6, line 13, page 40, line 31-page 41, line 5; as the processing circuitry executes the processing tasks, there must be a computer program that is stored in memory that the processing circuitry executes).
With respect to claim 8, Parker teaches of wherein in response to a memory access to a memory region in the scrub-commit state by the owner realm of that memory region, the memory access circuitry is configured to signal an exception condition (page 8, lines 20-23, page 
With respect to claim 9, Parker teaches of wherein in response to a scrub-commit variant of a region add command specifying a predetermined realm and a scrub-commit target memory region in the invalid state, the realm management unit is configured to allocate the scrub-commit target memory region for ownership by the predetermined realm and transition the scrub-commit target memory region from the invalid state to the scrub-commit state (fig. 7, page 22, lines 5-page 23, line 15; where the ownership request occurs the page in the invalid state transitions to the claiming state (scrub-commit state) as the data zeroing occurs).
With respect to claim 10, Parker teaches of wherein in response to a scrub-commit command specifying a scrub-commit target memory region in the valid state which is owned by the realm which issued the scrub-commit command, the realm management unit is configured to transition the scrub-commit target memory region from the valid state to the scrub-commit state (fig. 7, page 22, lines 5-page 23, line 15; where the ownership request occurs by the BD.page.invalidate command to invalidate the state of any entries for address VA1.  Then a page claim start instruction is executed to cause the state to transition to the claiming state (claimed scrub-commit state)).
With respect to claim 11, Parker teaches of wherein in response to a commit command specifying a commit target memory region in the scrub-commit state, the realm management unit is configured to trigger the scrubbing process for the target memory region and to transition the commit target memory region from the scrub-commit state to the valid state (fig. 7, page 22, 
With respect to claim 12, Parker teaches of wherein each realm other than a root realm is a child realm of a parent realm which initialised that child realm; and the realm management unit is configured to accept the commit command when issued by the owner realm of the commit target memory region, and accept the commit command when issued by the parent realm of the owner realm of the commit target memory region (fig. 14; page 3, line 24-page 4, line 8; page 5, lines 11-17; page 31, line 26-page 32, line 17; where applications are the claimed child realms and the virtual machines are the claimed parent realms and where the control over access can occur in a top down manner).
With respect to claim 13, Parker teaches of wherein the realm management unit comprises a hardware unit (fig. 2; page 5, line 23-page 6, line 13; where the blind hypervisor executing on one of the bus master circuitry controls which portions of the address space processes can access).
With respect to claim 14, Parker teaches of wherein the realm management unit comprises the processing circuitry executing realm management software (fig. 2; page 5, line 23-page 6, line 13; where the blind hypervisor executing on one of the bus master circuitry controls which portions of the address space processes can access).
With respect to claim 15, Parker teaches of wherein the owner realm of a given memory region has a right to prevent access to the given memory region by a process executed at a greater privilege level than the owner realm (page 10, lines 20-22; where a process can be an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Herber et al. (US 2002/0099946).
With respect to claims 2 and 18, Parker fails to explicitly teach of wherein in response to an export command specifying an export target memory region in the valid state, the realm management unit is configured to: trigger encryption of data stored in the export target memory region and writing of the encrypted data to a second memory; and transition the export target memory region from the valid state to the invalid state.
However, Herber teaches of wherein in response to an export command specifying an export target memory region, the realm management unit is configured to: trigger encryption of data stored in the export target memory region and writing of the encrypted data to a second memory (fig. 3; abstract, paragraph 8, 23-24; where the page to be exported is encrypted and written to external storage.  As these steps occur, it suggests to one of ordinary skill in the art that they are carried out by the execution of a command).
	The combination of Parker and Herber teaches of wherein in response to an export command specifying an export target memory region in the valid state, the realm management unit is configured to: trigger encryption of data stored in the export target memory region and writing of the encrypted data to a second memory (Parker page 8, line 23; Herber, fig. 3; abstract, paragraph 8, 23-24; in the combination as the pages of Herber contain data, they are in the valid state of Parker); and 

Parker and Herber are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Parker and Herber before the time of the effective filing of the claimed invention to incorporate the encryption and exporting data in Parker as taught in Herber.  Their motivation would have been to ensure the security of data in an insecure environment (Herber, abstract).
	
	
	Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 3-5, specifically claim 3, the prior art does not teach or suggest, “wherein in response to the export command, the realm management unit is configured to generate metadata specifying at least one characteristic of the data stored in the export target memory region, and to store the metadata to the first memory,” in the context of the claims.
With respect to claims 6-7, specifically claim 6, the prior art does not teach or suggest, “wherein in response to the export command specifying an export target memory region in the scrub-commit state, the realm management unit is configured to: suppress the encryption of the data stored in the export target memory region and the writing of the encrypted data to the second memory; generate metadata specifying that the export target memory region was in the scrub-commit state; and transition the target memory region from the scrub-commit state to the invalid state,” in the context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hugosson et al. (SU 2014/0283117) discloses defining an allocated access region of the storage for each process and control access to the regions.
Turean (US 2018/0032442) discloses a state array of a page can be vaild, invalid, scrubbing, inactive, and active.
Parker et al. (US 2018/0150413) is the corresponding published US application of GB 2539433 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138